OPINION — AG — QUESTION (1): IS THE APPROPRIATION IN THE AMOUNT OF $2,500.00 FOR THE PURPOSE OF CONDUCTING THE 55TH ANNUAL CONVENTION OF THE MINE INSPECTOR'S INSTITUTE, VALID UNDER THE OKLAHOMA CONSTITUTION, PARTICULARLY ARTICLE X, SECTION 10? — THE OKLAHOMA LEGISLATURE MAY AUTHORIZE A STATE AGENCY, SUCH AS THE OKLAHOMA PLANNING AND RESOURCES BOARD, TO ADVERTISE, PUBLICIZE AND PROMOTE OKLAHOMA'S RECREATIONAL, HISTORIC AND SCENIC ATTRACTIONS AND ITS TOURIST AND OUTDOOR ATTRACTIONS, AS DONE BY THE ENACTMENT OF 74 O.S. 1961 344.23 [74-344.23], ADDITIONALLY, THE LEGISLATURE MAY APPROPRIATE FUNDS TO SAID AGENCY FOR SUCH PURPOSES. QUESTION(2): WAS THE TRANSFER OF SAID AMOUNT BY THE PLANNING AND RESOURCES BOARD TO THE CHIEF MINE INSPECTOR, LEGAL? — THE OKLAHOMA PLANNING AND RESOURCES BOARD WAS AUTHORIZED TO CONTRACT TO REIMBURSE THE REASONABLE EXPENSES ACTUALLY INCURRED BY THE STATE MINE INSPECTOR INCIDENT TO CONDUCTING, ON BEHALF OF THE BOARD, THE 55TH ANNUAL CONVENTION OF THE MINE INSPECTOR'S INSTITUTE. QUESTION(3): IF YOUR ANSWER TO QUESTION(1) AND QUESTION(2) BE AFFIRMATIVE, WAS THE PAYMENT OF THE SALES TAX AS SHOWN ON THE CLAIMS, LEGAL? — NEGATIVE. CITE: ARTICLE X, SECTION 10, 63 O.S. 1963 Supp., 13-1305 [63-13-1305], (HARVEY CODY)